DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 19.
Pending: 1-36.
IDS
Applicant’s IDS(s) submitted on 08/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s): 1 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 18 of U.S. Patent Nos. US 11,036,655 B2 (‘655 Patent) and claims 1 and 13 of US 10,678,713 B2 (‘713 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘655 Patent Claim(s)
1. A data processing network having a data source originating data that is divided into a plurality of data packets to be distributed throughout the data processing network, comprising a plurality of processors each being assigned to one of a plurality of groups, each processor having (i) a number of in-links connected to other processors over which the processor receives the data packets and (ii) a number of out-links over which the processor provides the data packets it has received to other processors; wherein the data processing network includes a new processor not already included in the plurality of processors by: (i) assigning the new processor to one of the groups; and (ii) connecting an in-link or an out-link of the new processor to the data source or a first processor of the assigned group, the first processor being selected for being connected to, among the processors of the assigned group at the time of selection, the least number of other processors within the assigned group.
1. A data processing network having a data source originating data that is divided into a plurality of data packets to be distributed throughout the data processing network, comprising a plurality of processors each being assigned to one of a plurality of groups, each processor having (i) a number of in-links connected to other processors over which the processor receives the data packets and (ii) a number of out-links over which the processor provides the data packets it has received to other processors; wherein (i) each processor is associated with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in-links, the least one of such root distances plus one, the root distance of the data source being zero; (ii) the data source associates each data packet with one of the groups and provides the data packets according to its assign group to one or more processors of the same group having a root distance of one; and (iii) each processor provides through its out-links the data packets of the processor's group to other processors associated with the processor's group.
19. In a data processing network having a data source originating data that is divided into a plurality of data packets to be distributed throughout the data processing network, a method comprising: providing a plurality of processors each being assigned to one of a plurality of groups, each processor having (i) a number of in-links connected to other processors over which the processor receives the data packets and (ii) a number of out-links over which the processor provides the data packets it has received to other processors; and including a new processor not already included in the plurality of processors by: (ii) assigning the new processor to one of the groups; (ii) connecting an in-link or an out-link of the new processor to the data source or a first processor of the assigned group, the first processor being selected for being connected to, among the processors of the assigned group at the time of selection, the least number of other processors within the assigned group.
18. In a data processing network having a data source originating data that is divided into a plurality of data packets to be distributed throughout the data processing network, a method comprising: providing a plurality of processors each being assigned to one of a plurality of groups, each processor having (i) a number of in-links connected to other processors over which the processor receives the data packets and (ii) a number of out-links over which the processor provides the data packets it has received to other processors; associating each processor with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in-links, the least one of such root distances plus one, the root distance of the data source being zero; associating each data packet with one of the groups; and providing the data packets according to its assigned group to one or more processors of the same group having a root distance of one; and providing from each processor through its out-links the data packets of the processor's group to other processors associated with the processor's group.


Instant Application Claim(s)
‘713 Patent Claim(s)
1. A data processing network having a data source originating data that is divided into a plurality of data packets to be distributed throughout the data processing network, comprising a plurality of processors each being assigned to one of a plurality of groups, each processor having (i) a number of in-links connected to other processors over which the processor receives the data packets and (ii) a number of out-links over which the processor provides the data packets it has received to other processors; wherein (i) each processor is associated with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in- links, the least one of such root distances plus one, the root distance of the data source being zero; (ii) the data source associates each data packet with one of the groups and provides the data packets according to its assign group to one or more processors of the same group having a root distance of one; and (iii) each processor provides through its out-links the data packets of the processor's group to other processors associated with the processor's group.


1. A data processing network, comprising: a data source originating data that is to be distributed throughout the data processing network; and a plurality of processors receiving packets of the data originating from the data source, each processor being assigned to one of a plurality of groups, each processor having a number of in-links connected to other processors over which the processor receives the packets of data and a number of out-links over which the processor provides the packets of the data it has received to other processors, wherein, for each processor, the processor is associated with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in-links, the least one of such root distances plus one, the root distance of the data source being zero; wherein (i) the data source divides the data into a plurality of packets, associates each packet with one of the groups and provides the packets of each group to one or more processors of the same group having a root distance of one; and (ii) each processor provides through its out-links the packets of the processor's group to other processors associated with the processor's group.


19. In a data processing network having a data source originating data that is divided into a plurality of data packets to be distributed throughout the data processing network, a method comprising: providing a plurality of processors each being assigned to one of a plurality of groups, each processor having (i) a number of in-links connected to other processors over which the processor receives the data packets and (ii) a number of out-links over which the processor provides the data packets it has received to other processors; associating each processor with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in-links, the least one of such root distances plus one, the root distance of the data source being zero; associating each data packet with one of the groups; and providing the data packets according to its assigned group to one or more processors of the same group having a root distance of one; and providing from each processor through its out-links the data packets of the processor's group to other processors associated with the processor's group.
13. In a data processing network, a method comprising: providing a data source which originates data that is to be distributed throughout the data processing network; and providing a plurality of processors receiving packets of the data originating from the data source, each processor being assigned to one of a plurality of groups, each processor having a number of in-links connected to other processors over which the processor receives the packets of data and a number of out-links over which the processor provides the packets of the data it has received to other processors, wherein, for each processor, the processor is associated with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in-links, the least one of such root distances plus one, the root distance of the data source being zero; wherein (i) the data source divides the data into a plurality of packets, associates each packet with one of the groups and provides the packets of each group to one or more processors of the same group having a root distance of one; and (ii) each processor provides through its out-links the packets of the processor's group to other processors associated with the processor's group.

Claim Objections
Claim 19 objected to because of the following informalities:
In claim 19, end the claim with a “.” (period) instead of “;”. For prosecution purposes claim will be interpreted to include this amendment.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-36 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Shu (US 5170482 A).

Re: Independent Claim 1, Shu discloses a data processing network (Shu Figs. 2D-9) having a data source originating data that is divided into a plurality of data packets to be distributed throughout the data processing network (e.g. Shu col. 7, ll. 6-9 “…Each node…operates on its own data” and col. 16 ll. 1-7 disclosing inter-block transfer between nodes; any such node would be construed as originator of data as the data is locally stored therefore the node supplying the data is the originator of data and Shu does not put any limitation that it is not; See also abstract which discloses originating node in reference to calculating node distance), comprising a plurality of processors each being assigned to one of a plurality of groups (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”), each processor having (i) a number of in-links connected to other processors over which the processor receives the data packets (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”) and (ii) a number of out-links over which the processor provides the data packets it has received to other processors (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”); wherein the data processing network includes a new processor not already included in the plurality of processors by: (i) assigning the new processor to one of the groups; and (ii) connecting an in-link or an out-link of the new processor to the data source or a first processor of the assigned group, the first processor being selected for being connected to, among the processors of the assigned group at the time of selection, the least number of other processors within the assigned group (e.g. Shu Figs. 2A-D, 9 and col. 2, ll. 51-68).

Re: Claim 2, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
wherein (i) each processor is associated with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in-links, the least one of such root distances plus one, the root distance of the data source being zero (e.g. Shu col. 10 ll. 26-34 disclose distance between nodes; any node can be a data source node as they possess local memory storing data as disclosed above); (ii) the data source associates each data packet with one of the groups and provides the data packets according to its assign group to one or more processors of the same group having a root distance of one (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”); and (iii) each processor provides through its out-links the data packets of the processor's group to other processors associated with the processor's group (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”).

Re: Claim 3, Shu disclose(s) all the limitations of claim 2 on which this claim depends. Shu further discloses:
wherein each processor, having less than the maximum root distance in the data processing network, has an in-link connected to another processor of a root distance greater than the processor's root distance (Shu Figs. 2D-9).

Re: Claim 4, Shu disclose(s) all the limitations of claim 2 on which this claim depends. Shu further discloses:
wherein including the new processor further comprises: (i) determining a root distance to be associated with the new processor (e.g. Shu col. 18, ll. 56-68 thru col. 19, ll. 1-48 disclose optimizing the network, i.e. following optimization rules an optimum network results); and (ii) connecting an in-link or an out-link of the new processor to a second processor that is associated with a root distance less than the root distance associated with the new processor (e.g. Shu Fig. 9; each processor node connected to greater than at least > 1 node; see also col. 18, ll. 56-68 thru col. 19, ll. 1-48 disclose optimizing the network, i.e. following optimization rules an optimum network results).

Re: Claim 5, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
wherein the new processor is assigned to a group having, among the groups of the processors, the least number of processors (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”).

Re: Claim 6, Shu disclose(s) all the limitations of claim 2 on which this claim depends. Shu further discloses:
wherein the first processor is associated with the least root distance among processors in the same group (e.g. Shu Figs. 2A-D, 9 and col. 2, ll. 51-68).

Re: Claim 7, Shu disclose(s) all the limitations of claim 6 on which this claim depends. Shu further discloses:
wherein connecting an in-link or an out-link of the new processor to the second processor further comprises disconnecting an in- link or an out-link between the first processor and the second processor (e.g. Shu col. 2, ll. 60-63 disclosing inserting new paths or links).

Re: Claim 10, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
wherein the data processing network is reconfigured using a step that swaps the processor removed with a second processor (e.g. Shu Fig. 8 showing node swapping, i.e. processor that would be part of node gets swapped).

Re: Claim 11, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
wherein the reconfigured data processing network satisfies a criterion that requires that a difference between the root distances of any two processors in the reconfigured data processing network be greater than a specified value (e.g. Shu Fig. 9; each processor node connected to greater than at least > 1 node).

Re: Claim 12, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
wherein the in-links of each processor is connected to two or more other processors (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links to multiple (greater than 2) nodes; see col. 7, ll. 17-18 “…communication through DMA channels…”).

Re: Claim 13, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses: 
further comprising a controller that maintains a connectivity of the data processing network (Shu col. 7, ll. 18-19, “ System configuration, global control and external I/O is controlled by host processors.”).

Re: Claim 14, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
wherein the data being distributed comprises broadcast video data (e.g. Shu col. 7, ll. 6-9 “…Each node…operates on its own data” and col. 16 ll. 1-7 disclosing inter-block transfer between nodes and broadcast video data is just data with a label).

Re: Claim 15, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
wherein each processor provides through its out-links the data packets of the processor's group to one or more processors of a group other than the processor's group (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”).

Re: Claim 17, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses: 
wherein each processor is connected by its in-links to processors associated with less than all groups but greater than a specified number of groups, and wherein receiving the packets associated any combination of groups associated with at least the specified number of groups is sufficient to reconstruct the data (Shu co. 4, ll. 38-48 discloses when encountering faulty nodes resulting in less than maximum number of processor available for processing, the hypercube architecture is robust enough to process data, i.e. data is not lost and processing can continue).

Re: Claim 18, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
wherein each processor received packets according to a link-driven protocol or a request-reply protocol (e.g. Shu col. 17, line 8 thru col. 18, line 54 provide detailed algorithm, construed to be a communications protocol, to transfer data packets amongst nodes of the hypercube.).

Re: Claim 31, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu further discloses:
further comprising a controller that maintains a connectivity of the data processing network (Shu col. 7, ll. 18-19, “ System configuration, global control and external I/O is controlled by host processors.”).

Re: Independent Claim 19, Shu discloses in a data processing network (Shu Figs. 2D-9) having a data source originating data that is divided into a plurality of data packets to be distributed throughout the data processing network (e.g. Shu col. 7, ll. 6-9 “…Each node…operates on its own data” and col. 16 ll. 1-7 disclosing inter-block transfer between nodes; any such node would be construed as originator of data as the data is locally stored therefore the node supplying the data is the originator of data and Shu does not put any limitation that it is not; See also abstract which discloses originating node in reference to calculating node distance), a method (e.g. Shu col. 2, ll. 51-68) comprising: 
providing a plurality of processors each being assigned to one of a plurality of groups (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”), each processor having (i) a number of in-links connected to other processors over which the processor receives the data packets (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”) and (ii) a number of out-links over which the processor provides the data packets it has received to other processors (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”); and including a new processor not already included in the plurality of processors by: (ii) assigning the new processor to one of the groups; (ii) connecting an in-link or an out-link of the new processor to the data source or a first processor of the assigned group, the first processor being selected for being connected to, among the processors of the assigned group at the time of selection, the least number of other processors within the assigned group (e.g. Shu Figs. 2A-D, 9 and col. 2, ll. 51-68).

Re: Claim 20, interpreted as set forth up above (see §112(b) rejection up above), Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu further discloses:
the method further comprising: associating each processor with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in-links, the least one of such root distances plus one, the root distance of the data source being zero; associating each data packet with one of the groups (e.g. Shu col. 10 ll. 26-34 disclose distance between nodes; any node can be a data source node as they possess local memory storing data as disclosed above); and providing the data packets according to its assigned group to one or more processors of the same group having a root distance of one; and providing from each processor through its out-links the data packets of the processor's group to other processors associated with the processor's group  (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”).

Re: Claim 21, Shu disclose(s) all the limitations of claim 20 on which this claim depends. Shu further discloses:
wherein each processor, having less than the maximum root distance in the data processing network, has an in-link connected to another processor of a root distance greater than the processor's root distance (Shu Figs. 2D-9).

Re: Claim 22, Shu disclose(s) all the limitations of claim 20 on which this claim depends. Shu further discloses:
wherein including the new processor further comprises: (i) determining a root distance to be associated with the new processor (e.g. Shu col. 18, ll. 56-68 thru col. 19, ll. 1-48 disclose optimizing the network, i.e. following optimization rules an optimum network results); and (ii) connecting an in-link or an out-link of the new processor to a second processor that is associated with a root distance less than the root distance associated with the new processor (e.g. Shu Fig. 9; each processor node connected to greater than at least > 1 node; see also col. 18, ll. 56-68 thru col. 19, ll. 1-48 disclose optimizing the network, i.e. following optimization rules an optimum network results).

Re: Claim 23, Shu disclose(s) all the limitations of claim 22 on which this claim depends. Shu further discloses:
wherein the new processor is assigned to a group having, among the groups of the processors, the least number of processors (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”).

	Re: Claim 24, Shu disclose(s) all the limitations of claim 22 on which this claim depends. Shu further discloses:
wherein the first processor is associated with the least root distance among processors in the same group (e.g. Shu Figs. 2A-D, 9 and col. 2, ll. 51-68).

Re: Claim 25, Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu further discloses:
wherein connecting an in-link or an out-link of the new processor to the second processor further comprises disconnecting an in-link or an out- link between the first processor and the second processor (e.g. Shu col. 2, ll. 60-63 disclosing inserting new paths or links).

Re: Claim 26, Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu further discloses:
wherein the processors of the data processing network satisfy an in-link rule which determines whether or not an in-link of a processor in a first group can be connected to a processor of a second group different from the first group (e.g. Shu col. 18, ll. 56-68 thru col. 19, ll. 1-48 disclose optimizing the network, i.e. following optimization rules an optimum network results).

Re: Claim 27, Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu further discloses:
wherein the data processing network is reconfigured using a step that removes a processor from a group having the largest number of processors among the groups and wherein the processor removed is associated with the greatest root distance among the processors within its group (e.g. Shu Fig. 8 showing node replacement and Shu col. 18, ll. 56-68 thru col. 19, ll. 1-48 disclose optimizing the network; network diameter gets reduced thru diameter minimization, i.e. reduce node distances).

Re: Claim 28, Shu disclose(s) all the limitations of claim 27 on which this claim depends. Shu further discloses:
wherein the data processing network is reconfigured using a step that swaps the processor removed with a second processor (e.g. Shu Fig. 8 showing node swapping, i.e. processor that would be part of node gets swapped).

Re: Claim 29, Shu disclose(s) all the limitations of claim 27 on which this claim depends. Shu further discloses:
wherein the reconfigured data processing network satisfies a criterion that requires that a difference between the root distances of any two processors in the reconfigured data processing network be greater than a specified value (e.g. Shu Fig. 9; each processor node connected to greater than at least > 1 node).

Re: Claim 30, Shu disclose(s) all the limitations of claim 29 on which this claim depends. Shu further discloses:
wherein the in-links of each processor is connected to two or more other processors (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links to multiple (greater than 2) nodes; see col. 7, ll. 17-18 “…communication through DMA channels…”).

Re: Claim 32, Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu further discloses:
wherein the data being distributed comprises broadcast video data (e.g. Shu col. 7, ll. 6-9 “…Each node…operates on its own data” and col. 16 ll. 1-7 disclosing inter-block transfer between nodes and broadcast video data is just data with a label).

Re: Claim 33, Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu further discloses:
wherein each processor provides through its out-links the packets of the processor's group to one or more processors of a group other than the processor's group (e.g. Shu Fig. 9 showing multiple groups of processors in a hypercube configuration communication thru their DMA links; see col. 7, ll. 17-18 “…communication through DMA channels…”).

Re: Claim 35, Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu further discloses:
wherein each processor received packets according to a link-driven protocol or a request-reply protocol (e.g. Shu col. 17, line 8 thru col. 18, line 54 provide detailed algorithm, construed to be a communications protocol, to transfer data packets amongst nodes of the hypercube.).

Re: Claim 36, Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu further discloses:
wherein each processor is connected by its in-links to processors associated with less than all groups but greater than a specified number of groups, and wherein receiving the packets associated any combination of groups associated with at least the specified number of groups is sufficient to reconstruct the data (Shu co. 4, ll. 38-48 discloses when encountering faulty nodes resulting in less than maximum number of processor available for processing, the hypercube architecture is robust enough to process data, i.e. data is not lost and processing can continue).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 34 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shu (US 5170482 A) in view of Park (US 20040042473 A1).

Re: Claim 16, Shu disclose(s) all the limitations of claim 1 on which this claim depends. Shu is silent regarding:
wherein each processor in the data processing network is required to have an input bandwidth and an output bandwidth that are (a) both greater than a performance-based bandwidth value and (b) no greater than a predetermined bandwidth value of each other.
However Park, in analogous art, directed to a method for providing a required bandwidth and a required delay time ([0002]), discloses:
wherein each processor in the data processing network is required to have an input bandwidth and an output bandwidth that are (a) both greater than a performance-based bandwidth value and (b) no greater than a predetermined bandwidth value of each other (e.g. Park ¶¶ [0002] and [0010] discloses optimizing a required bandwidth for guaranteeing satisfactory routing performance; Park further discloses in ¶ [0002] in part “…(i.e., a required bandwidth…)…” construed as predetermined required bandwidth value and ¶ [0010] in part “…a first metric (e.g., a bandwidth value)…a second metric (e.g., a delay value or a cost)…” construed as performance based bandwidth value since delay is commensurate with bandwidth; ¶ [0028] makes if obvious that for guaranteed required reliable operation that seeks to find paths with a required threshold bandwidth AND a required delay time, a performance metric, which an skilled artisan would understand to be commensurate with bandwidth, therefore Park makes the limitation obvious. See also ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to incorporate the teachings of Park into the teachings of Shu to optimize the bandwidth utilization (Park Abstract and ¶¶ [0002], [0010], [0028] and [0030]).

Re: Claim 34, Shu disclose(s) all the limitations of claim 19 on which this claim depends. Shu is silent regarding:
wherein each processor in the data processing network is required to have an input bandwidth and an output bandwidth that are (a) both greater than a performance-based bandwidth value and (b) no greater than a predetermined bandwidth value of each other.
Park discloses:
wherein each processor in the data processing network is required to have an input bandwidth and an output bandwidth that are (a) both greater than a performance-based bandwidth value and (b) no greater than a predetermined bandwidth value of each other.
However Park, in analogous art, directed to a method for providing a required bandwidth and a required delay time ([0002]), discloses:
wherein each processor in the data processing network is required to have an input bandwidth and an output bandwidth that are (a) both greater than a performance-based bandwidth value and (b) no greater than a predetermined bandwidth value of each other (e.g. Park ¶¶ [0002] and [0010] discloses optimizing a required bandwidth for guaranteeing satisfactory routing performance; Park further discloses in ¶ [0002] in part “…(i.e., a required bandwidth…)…” construed as predetermined required bandwidth value and ¶ [0010] in part “…a first metric (e.g., a bandwidth value)…a second metric (e.g., a delay value or a cost)…” construed as performance based bandwidth value since delay is commensurate with bandwidth; ¶ [0028] makes if obvious that for guaranteed required reliable operation that seeks to find paths with a required threshold bandwidth AND a required delay time, a performance metric, which an skilled artisan would understand to be commensurate with bandwidth, therefore Park makes the limitation obvious. See also ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to incorporate the teachings of Park into the teachings of Shu to optimize the bandwidth utilization (Park Abstract and ¶¶ [0002], [0010], [0028] and [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov